Action on two alleged oral agreements under which the defendant obligated itself to pay the plaintiff a percentage of profits realized on the sale of wearing apparel manufactured from goods bought from a source procured by the plaintiff. The defendant interposed the Statute of Frauds as a defense. The complaint was dismissed on the pleadings, the bill of particulars and the opening of plaintiff on the trial. Judgment for the defendant unanimously affirmed, with costs. (Cohen v. Bartgis Bros. Co., 264 App. Div. 260, affd. 289 N. Y. 846; Martocci v. Greater New York Brewery, 301 N. Y. 57.) Present — Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ.